PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/944,165
Filing Date: 3 Apr 2018
Appellant(s): CHEN et al.



__________________
Thomas Pavelko (Reg. 31,689)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 28, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 22, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejections under 35 USC 112(a)
	Regarding the rejections under 35 USC 112(a), the Appellant has described the invention, see page 4, lines 6-18, and then stated, see page 4, lines 18-21, “It should be noted that the applicant’s claims do not claim an ‘opening’ or void, per se, but instead defines the opening by reference to an area of the opening, as defined by edges of the cutout portions of the shroud surrounding the opening”. 
The examiner respectfully disagrees with the Appellant’s statement regarding the scope of the claims. The claims do explicitly claim a plurality of openings. Claim 1, lines 6-9 state “the shroud panel comprises a plurality of openings, each opening of the plurality of openings defined by an area bounded by edges of the shroud panel surrounding a cutout portion in the shroud panel.” The Appellant’s characterization of the claims omits features in the claims. 
	The Appellant further described the invention, see page 5, line 16 through page 6, line 2, stating that the “cutouts or openings through which air flows are bounded by the edges of the shroud panel, defining an area” (emphasis added), the flap members 
	The examiner agrees the specification states the flap members “cover or block” the cutout portions (as seen in page 8, lines 3-5 of the Appellant’s specification), but notes the Appellant’s argument refers to the cutouts interchangeably with the openings, which is inconsistent with the claim language. As stated above, the shroud panel comprises a plurality of openings, and each opening is defined by an area bounded by edges surrounding a cutout portion (emphasis added). As claim 1 is written, these are different features where a “cutout portion” is a subcomponent of each “opening” (the other subcomponent being the “area”).
	The Appellant further argues, see page 6, lines 3-10, that “applicant is not claiming a void, i.e. an “opening” or even a “cutout portion” per se, through which air can flow, but is claiming an area through which air can flow, the area defined by the ‘edges of the shroud panel surrounding the cutout portion’ and thus, the flaps which are configured to cover the area of the cutout portions must, inherently, be of area greater than the cutout portion” (emphasis in original). 
	The examiner respectfully disagrees. First, as stated above, the Appellant’s characterization of the scope of the claims attempts to omit features positively claimed – namely the opening and cutout portions. 
Second, the disavowal of the opening and cutout portion does not support the Appellant’s rebuttal of the rejection at hand – rather the disavowal further confuses the issue. Claim 1 was rejected under 35 USC 112(a) for failing the written description requirement by including subject matter which is not supported in the original disclosure smaller than its associated flap. If there is not a cutout portion as the Appellant has stated, then the limitation regarding the size of the cutout portion is impossible to interpret. 
Paragraphs 7, 30-35, and 37-44 cited by the Appellant do not describe the relative size of either feature. At best, the end of paragraph 32 (on page 8, lines 3-5 of Appellant’s specification) describe functional language regarding the flap members being configured to block the cutout portions, and paragraph 42, lines 1-2 state the flap members can be configured to cover cutout portions. However, these functions do not require the cutout portion to be smaller than the flap member, rather, the features could be the same size. 
The examiner notes the flap could theoretically be smaller than the cutout portion and still accomplish the claimed functions. Paragraph 42 of the Appellant’s specification refers to a sealing element on the flaps, and lines 8-11 state the sealing element “does not need to be completely airtight” and allowing a small amount of air to flow through the cutout portion in the reverse direction is acceptable as long as the amount of air is not sufficient to rotate the fan in the reverse direction. Thus the “covering” and “blocking” functions would not need to cover or block 100% of the airflow to form the Appellant’s invention.


	Examiner’s comment: the Appellant has argued, see page 6, line 24 through page 7, line 2, that the objections to the drawings and specification referred to the “dimensions” of the cutout portion being smaller than the flaps. While objections are not within the Board’s jurisdiction, the examiner acknowledges the typos. The objections were not updated to include the amended language where “dimensions” was changed to “area”. These objections will be addressed when prosecution resumes following a decision by the Board.

Rejections under 35 USC 112(b)
	Regarding the rejections under 35 USC 112(b), the Appellant has argued, see page 7, line 13 through page 8, line 6, that the examiner has misinterpreted the “area” by suggesting the “area” lacks an inner boundary. The Appellant contends the area is akin to a fence surrounding a plot of land, further the “area” of the openings is defined by the edges of the shroud panel that remain after portions are removed, and the “plurality of openings” and “cutout portions” are not two terms defining the same element since the “plurality of openings” means the voids through the shroud panel, and “merely claiming a ‘void’ or ‘opening’ without reference to structure is not [what] applicant [intended] to define in his claim.”
is similar to how the examiner interpreted the claim limitation. 
Claim 1, lines 6-9 state “each opening of the plurality of openings defined by an area bounded by edges of the shroud panel surrounding a cutout portion in the shroud panel.” The examiner interpreted the “area” being akin to the fence and the “cutout portion” is the “plot of land” inside (surrounded by) the fence, and these features combined formed each “opening.”
	To visualize the examiner’s interpretation, an annotated drawing and Appellant’s prior art Figure 1C are shown below. Appellant’s Figure 1C provides a straight view of the outlet section of the cooling fan assembly and shows the Appellant’s definition of a “cutout portion” which is reference number 110. The examiner re-created the top cutout portion above the solid line to show the distinction between the “area” and “cutout portion.” The “area” is the perimeter (like a fence) of the opening (bounded by the edges of the shroud panel as claimed) and the “cutout portion” is the region inside the area (akin to the plot of land) which fills the “area” (the area surrounds the cutout portion as claimed).

    PNG
    media_image2.png
    625
    627
    media_image2.png
    Greyscale

	The confusion created by the examiner’s interpretation is the boundary of where the “area” ends and the “cutout portion” begins. The thickness of the line representing the area above affects the overall size of the area. The outer boundary of the area (outer edge of the line) is the edge of the shroud panel according to claim 1, lines 7-8. 
While an inner boundary is not claimed, an inner boundary is relevant since it affects the overall size of the cutout portion. A larger “area” results in a smaller “cutout portion”. As referred to above with the rejection under 35 UCS 112(a), a later limitation compares the size of the cutout portion to the size of the flap (the cutout portion being of an area smaller than the associated flap).
	The Appellant’s argument, see page 7, line 26 through page 8, line 4, suggested the proper interpretation is that the “plurality of openings” means the voids through the shroud panel and the terms “edges of the shroud panel” and “surrounding the cutout 
	
The examiner maintains that the examiner’s interpretation explained above is consistent with the claims read in light of the Appellant’s specification. If the Appellant intended the claim to have a different interpretation and scope – and the claim could be properly read with a different scope – then this may be evidence itself that the claim language is indefinite. MPEP §2173.02 I fourth paragraph states “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant are would read it with more than one reasonable interpretation, then a rejection under 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph is appropriate.” If there are multiple valid interpretations of the claim limitation with different scopes, then the scope of the claim is unclear. 
	For the above reasons, the examiner maintains the rejection under 35 USC 112(b) is appropriate. 



Prior art Rejections
	Regarding the rejections under 35 USC 103, the Appellant has argued, see page 8, line 18 through page 9, line 17, that there is no “express” disclosure of the edges of the shroud panel surrounding the cutout portions in Maeda, Palau, or Shih, inherency does not mean “probability or even possibility” but must be inevitability in the disclosure, and the examiner attempts to define the area of the openings by dotted line annotations in order to meet the limitation that each opening has an area smaller than the area of the respective flap, and none of Maeda, Palau, or Shih teaches cutout portions, an area, or openings in the shroud panel. The examiner respectfully disagrees.
	The examiners annotated drawings did not create new features which did not exist in the prior art. Rather, the annotations presented a visual explanation for the examiner’s interpretation of the prior art. Page 13 of the Office action showed annotated drawings of Figures 1 and 11 of Maeda. Annotated Figure 1 included the housing containing the fan, and the wall surrounding the fan (and including the outlet) is labelled as the “shroud panel”. The Figure is reproduced below.

    PNG
    media_image3.png
    562
    780
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    532
    525
    media_image4.png
    Greyscale

The examiner relied on annotations to explain the interpretation because the features in the prior art which correlate to the claimed structure do not have reference 
	The annotated drawings of Figure 2 of Palau (seen on page 14 of the Office action) and Figure 6 of Shih (seen on page 15 of the Office action) were made for the same reason.
	As support for the examiner’s interpretation of the drawings, the examiner previously cited MPEP §2125 I which states “drawings and pictures can anticipate claims if they clearly show the structure which is claimed” and “drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art” (emphasis added). 
The examiner maintains that the annotated features shown in the drawings, which are not expressly disclosed in the written description of each prior art, are clearly shown structures which would reasonably be suggested to one of ordinary skill in the art. 
For instance, annotated Figure 1 of Maeda shown above shows the “shroud panel” as the wall surrounding the fan near the outlet of the housing. Claim 1, lines 2-3 state “a housing having an inlet and an outlet, the housing comprising a shroud panel, the shroud panel disposed at the outlet” and the examiner maintains that the interpretation of the prior art is reasonable and consistent with the claim language. 
	The examiner’s position is the same regarding the interpretation of Palau and Shih. The annotated structures are clearly shown in the drawings. Even without being explicitly described in the written description of the prior art, the drawings may be evaluated for the structures shown. 

	As stated above, the examiner’s position is the annotated drawings do not contain new features not already present in the prior art drawings. The annotated drawings merely show an interpretation of what already exists in the prior art. 

	The Appellant has argued, see page 10, line 13 through page 11, line 18, that Maeda, Palau, and Shih have “louvers or shutters” while the Appellant is claiming “a plurality of flaps.” The examiner respectfully disagrees there is a distinction. “Louvers”, “shutters”, and “flaps” are all analogous structures which are synonyms for one another. For instance, the Appellant has stated Shih teaches louvers or shutters, however Shih refers to the “backflow prevention device 2” as having “flaps 20” (column 3, lines 36-37, abstract). Maeda describes a “reverse flow preventing device 20” having “plate members 32” which rotate to permit the flow of air (column 6, lines 56-61). While Maeda uses different terminology, the structure and function of the components is the same. 
The Appellant is attempting to create a distinction, however there is no known difference. If the Appellant believes there is a difference between the structures, then the Appellant is invited to provide an explanation. 


The examiner respectfully disagrees. (Examiner’s comment: annotated Figure 1 of Maeda contains the “shroud panel”, not annotated Figure 11. The examiner presumes the Appellant is referring to Figure 1.) As stated above, the examiner did not add structures to the drawings, but merely identified the features which were already present. The shroud panel as claimed is part of the housing and is disposed at the outlet (claim 1, lines 2-3). The shroud panel labelled in Figure 1 is the wall structure of the housing surrounding the fan and is disposed at the outlet of the housing. The identified structure matches the description in the claim.
Maeda identifies the entire housing as “casing 12” (column 3, lines 62-63), but does not subdivide the casing into smaller sections in the same manner that the Appellant divides the “fan housing 202” with the “shroud panel 204” (Appellant’s paragraph 30, lines 2-4 and seen in Figure 2A). However, Maeda failing to use the same terminology or describe the invention with the same level of detail does not mean the prior art fails to teach a similar structure. The examiner maintains that the drawings can be relied upon for what they reasonably suggest to one of ordinary skill in the art. 
	Regarding the argument that the examiner “drew on empty space,” the examiner does not fully understand the argument. The argument references the shroud panel in Figure 11, however the dotted lines in the space of Figure 1 which label the shroud panel demonstrate the boundaries of the portion of the housing considered the “shroud panel” with an arrow pointing to the wall. This annotation scheme is similar to the 
	The Appellant has made similar arguments against Palau and Shih, see page 11, line 26 through page 12, line 13. The examiner maintains that interpreting the prior art based on what is reasonably suggested by the drawings is appropriate. 

	The Appellant has argued, see page 13, lines 2-8, that the examiner’s annotated drawings are not “to scale” and therefore cannot be used to determine the relative areas of the cutout portions and the respective flap to meet the limitations of the claim.
	The examiner cited Shih to teach the cutout portions have a smaller area than the associated flap, however the examiner did not rely on the size of the annotated cutout portion to determine this teaching, but instead the physical limitations of the structures shown. Specifically, the cutout portions are limited to the space between two adjacent flaps (claim 1 defines the cutout portions as being surrounded by the area of the openings), while Shih teaches forming the flaps with shoulder portions such that the end of one flap overlaps with the adjacent flap. This results in the flap portions extending further in the circumferential direction (left to right in annotated Figure 6) and further in the axial direction (top to bottom in annotated Figure 6) than the cutout portion possibly, reasonably could. The scale of the drawing or the scale of the annotations do not affect what is reasonably suggested to one having ordinary skill in the art. The annotated Figure 6 of Shih is reproduced below. 

    PNG
    media_image5.png
    425
    605
    media_image5.png
    Greyscale


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/David E Sosnowski/SPE, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.